Citation Nr: 1211570	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-31 622	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for cancer of the head, neck, and throat (tongue), to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970, including service in the Republic of Vietnam from February 1968 to December 1968.  He also had subsequent service in the United States Naval Reserve.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that granted service connection for fracture of the nasal bone, left side and assigned a noncompensable evaluation, effective January 18, 2008 and denied service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and cancer of the head, neck, and throat.  

A June 2010 rating decision granted service connection for PTSD.  This is a full grant of the benefit sought and the remaining issues on appeal are as stated on the title page.    

In April 2010 the Veteran testified at a Decision Review Officer (DRO) hearing.  In September 2010, he testified at a Board hearing at the local RO (Travel Board) before the undersigned Veterans Law Judge; transcripts of both hearings are of record. 

The issues of entitlement to service connection for infertility, including as due to Agent Orange exposure and a total rating fro compensation purposes based on individual unemployability (TDIU) have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's cancer of the head, neck, and throat is due to in service herbicide exposure.  

3.  Pre-existing left ear hearing loss was aggravated during service.  

4.  The Veteran's right ear hearing loss is due to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer of the head, neck, and throat, to include as due to Agent Orange exposure has been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306(a), 3.385 (2011).

3.  The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating the claims for service connection for cancer of the head, neck, and throat.  Wensch v. Principi, 15 Vet App 362   (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II.  Legal Criteria-Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

a.  Cancer of the Head, Neck, and Throat, to Include as Due to Agent Orange Exposure

The Veteran contends that the cancer of the head, neck, and throat is a result of Agent Orange exposure.  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2011). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Private treatment records show that in November 2007, the Veteran noted neck pain and a mass.  Records from the University of Miami Hospital and Clinics/Sylvester Comprehensive Cancer Center dated from January to July 2008 show that he was found to have oropharyngeal squamous cell carcinoma with neck metastasis, head and neck cancer, oral cancer, squamous cell carcinoma of the base of the left tongue with bilateral nodal disease, and squamous cell carcinoma of the base of the right tongue. 

Treatment records from Drs. Woods and Ulrich, Central Baptist Hospital and Lexington VA Medical Center (VAMC) reveal a diagnosis of differentiated squamous cell cancer of the throat in December 2007.  An active list of problems included carcinoma of the head and neck.

Thus, current cancer of the head, neck, and throat has been demonstrated.

The Veteran's DD Form 214 and service personnel records reveal that the Veteran was assigned to the Naval Air Facility at Cam Ranh Bay in the Republic of Vietnam from February to December 1968.  Accordingly, he is presumed to have been exposed to herbicides during such service.  Cancer of the head, neck, and throat is not among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to in- service herbicide exposure.  See also 38 U.S.C.A. § 1116 and 68 Fed. Reg. 27,630 -41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted). 

VA has periodically published its findings regarding whether cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), should be presumptively service connected on the basis of herbicide exposure.  

VA noted that the National Academy of Science (NAS), in Update 2008, had categorized certain health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure existed.  This category was defined to mean that the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The health outcomes that met this category included: cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), nasal cavity (including ears and sinuses); the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and esophageal cancer.  75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010).

More recently the National Academy of Science (NAS) has published Update 2010, in which it reached the same conclusions as it had in the 2008 update.  It noted studies showing increased incidences of the studied cancers, but noted limitations in the studies.  Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Eighth Biennial Update); Institute of Medicine; Veterans and Agent Orange: Update 2010 (National Academies Press 2011).

Notwithstanding the fact that a disease is not subject to presumptive service connection on the basis of herbicide exposure; a claimant could still establish service connection with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Although the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relating to cancer of the head, neck, or throat, the Veteran had an in-service injury, inasmuch as he was exposed to herbicides.  He has a well documented current disability-cancer of the head, neck, and throat.  The remaining question is whether there is a nexus between the current disability and the Veteran's service, including Agent Orange exposure.  

There appears to be conflicting medical opinions as to whether or not the cancer of the head, neck, and throat are related to Agent Orange exposure.  

In a statement dated in May 2010, Dr. D.A.U., the Veteran's family practitioner, argued that the Veteran's claim for soft tissue cancer in his tongue had been rejected on the basis of speculation and alternative explanations for the disability were available.  Dr. D.A.U. stated that the alternative explanations did not change that fact that the Veteran's exposure to dioxin related compounds increased his risk of soft-tissue tumors.  Dr. D.A.U. opined that the Veteran definitely had a service-connected disability related to his exposure to the chemical agents for defoliation in South Vietnam during his 1968 tour of duty, and had subsequent difficulties related to that exposure.  

The Board obtained a medical opinion through the Veteran's Health Administration (VHA) from a VA oncologist.  In a December 2011 VHA opinion, a physician reviewed the Veteran's claims file and medical history.  When asked if the Veteran's cancer diagnosis was related to herbicide exposure, the examiner responded "No."  The examiner reasoned that cancers of the pharynx were not listed as a cancer associated with exposure to certain herbicide agents.  The American Committee on Cancer (AJCC), seventh edition, documented that cancers of the base of the tongue were categorized as cancers of the pharynx.  The examiner noted Dr. D.A.U.'s suggestion that the Veteran had developed soft tissue tumors of the tongue related to dioxin exposure; however, the examiner found that this assertion was "very vague and misleading."  The examiner reasoned that the term "tumor" is very general and could have many meanings, including benign conditions.  Some soft-tissue sarcomas have been associated with herbicide exposure, but there was no documentation of this Veteran being diagnosed with a soft-tissue sarcoma.  

In a February 2012 Appellant's Response Brief, the Veteran's representative essentially argued that the VHA opinion was inadequate as the examiner based his reasoning on cancers of the pharynx not being listed as a cancer associated with exposure to certain herbicide agents, without considering the possibility of establishing service connection on a direct basis without the presumption.  Cf. Stefl.  The representative pointed out that the availability of presumptive service connection for some conditions based on exposure to Agent Orange did not preclude direct service connection for other conditions based on Agent Orange exposure.  

Both medical opinions have flaws.  Dr. D.A.U. did not explain the basis for the conclusion that Dioxin exposure increased the risk of soft tissue cancers.  The VHA opinion did not discuss the possibility of service connection other than on the basis of the claimed cancer being listed as a presumptive disease.  

NAS has repeatedly concluded that the evidence is neither for nor against an association between the Veteran's type of cancer and herbicide exposure.  This conclusion is based on the fact that some studies have suggested an association, but they were inadequate.  

Given the medical opinions, the conclusions of NAS and the available studies; the Board finds the evidence to be in relative equipoise with regard to the question of a nexus between the Veteran's cancer of the neck, throat, and tongue and exposure to Agent Orange in service.  Resolving reasonable doubt in the Veteran's favor, the appeal is granted.  38 U.S.C.A. § 5107(b). 

b.  Bilateral Hearing Loss

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss. Id. at 157. 

Service treatment records include an August 1966 enlistment Report of Medical History, in which the Veteran checked "no" when asked if he had hearing loss.  However, an August 1965 entrance exam revealed puretone thresholds in decibels as follows:

Hertz	500	1,000	2,000	3,000	4,000	

Right	-7	0	0	0	5	
Left	 	10	-5	5	0 	35

It was not reported whether American Standards Association (ASA) units or International Standard Organization (ISO) were used.  A hearing defect (H-2) was noted.  September 1970 separation and April 1976 reenlistment examinations did not include audiological evaluations.  An April 1976 reenlistment Report of Medical History was negative for hearing loss.   

On a November 2008 VA examination, puretone thresholds were as follows: 

Hertz		500	1,000		2,000		3,000		 4,000	

Right		25	25		35		35		65
Left		25	25		30		50		75

The speech recognition scores were 88 percent, bilaterally.  

On VA examination in May 2010, puretone thresholds were as follows: 

Hertz		500	1,000		2,000		3,000		4,000	

Right		25	25		35		55		75
Left	 	25	25		40		40		75

Speech recognition was again 88 percent, bilaterally.  The VA examinations reveal bilateral hearing loss disability as defined by VA.

Because a left ear hearing loss disability was noted at the time of examination, entrance, and enrollment, the presumption of soundness did not attach as it related to the Veteran's left ear (assuming that ASA units were reported and that the conversion from ASA to ISO units resulted in a 40 db. loss at 4000 Hertz.)  38 U.S.C.A. § 1111, 1137.  The presumption of soundness is applicable regarding the Veteran's right ear as hearing loss was not identified in that on his entrance examination.  

As for whether the Veteran's pre-existing bilateral left ear hearing loss was aggravated by service, the evidence indicates that the Veteran had an in-service injury (acoustic trauma) and left ear hearing loss increased in severity.  The evidence also indicates that right ear hearing loss manifested in service.  

The Veteran asserts that he has current bilateral hearing loss as a result of acoustic trauma experienced during his period of active service.  Specifically, on his February 2009 Notice of Disagreement, the Veteran reported that while stationed at Cam Ranh Bay, he came under mortar and rocket attack in March 1968.  The noise of the explosions reverberated in his ear for several minutes after the attack and added to his hearing loss.  He had subsequent drainage in his ears for several days.  

On his Form 9, he reported that his hearing was greatly reduced while serving his country and became worse over time due to constant noise exposure from jet and turbine whine, small arms and artillery fire, and from working on the flight deck.

In June 2009, a US Armed Services Center for Unit Records Research (USACURR) Coordinator reviewed the Veteran's assertions and confirmed that the Veteran came under attack at least one occasion while stationed at Cam Ranh Bay.  In-service noise exposure, right ear hearing loss and additional left ear hearing loss, such as that described by the Veteran, appeared to be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b). 

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease." Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304. 

The Veteran is competent to report in-service noise exposure and additional hearing difficulties and his reports are consistent with the circumstances of his service. He is competent to report on the symptoms relating to these hearing impairments as they are readily capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   Thus, there is evidence of current bilateral hearing loss as well as in-service acoustic trauma and additional hearing difficulties. 

As for the etiology of the Veteran's right ear hearing loss and whether the left ear hearing loss was aggravated by service, there is conflicting medical evidence.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Evidence against the claim includes a November 2008 VA audiological evaluation.   The examiner noted that the Veteran had a mild, high frequency hearing loss in the left ear at the time of his enlistment in the Navy.  Hearing thresholds were not completed at separation.  She noted his occupational noise exposure (he worked as a bridge welder for 30 years and at a bakery for 17 years, with sporadic hearing protection).  His hearing loss was first documented around 1995 or 1996.  He denied any recreational noise exposure.  

The examiner reported that the Veteran was diagnosed with tongue cancer last year and underwent seven weeks of high-does cisplatin chemotherapy on a daily basis.  She reported that cisplatin was one of the most ototoxic drugs known, and had a mean ototoxicity incidence of 33% when patients received a single dose of 50 mg/m2 and the Veteran received 100 mg/m2 daily for seven weeks along with daily radiation.  

The examiner opined that given the evidence that the Veteran entered the Navy with some high frequency hearing loss, the long history of occupational noise exposure and exposure to ototoxic medication, the bilateral hearing loss was less likely as not caused by or permanently aggravated by military noise exposure.  

On May 2010 VA examination, the same VA examiner opined, that based on the available evidence that the Veteran entered the Navy with some high frequency hearing loss, was subjected to a long history of occupational noise exposure, and received cancer treatment with an ototoxic medication, it was her opinion that the current bilateral hearing loss was less likely as not caused by or permanently aggravated by military noise exposure.  

However, the VA examiner did not acknowledge or comment on the Veteran's reports of exposure to noise from a mortar attack in March 1969, which he reports reverberated in his ear for several minutes after the attack with greatly reduced hearing.  He also reported that he had drainage in his ears for several days after the attack and that his hearing loss continued to get worse over time.  

He also indicated during his September 2010 Travel Board hearing, that there was big change in his hearing approximately four years after getting out of the service, or in 1974.  These reports of additional hearing loss existed prior to the Veteran's long history of occupational noise exposure and chemotherapy.  Also, treatment records from Dr. R.D.W. dated in December 2007 and from Lexington VAMC dated in January 2008 noted that the Veteran served in combat in Vietnam and included a diagnosis of hearing loss prior to undergoing chemotherapy.  Likewise, in the December 2011 VHA opinion, the examiner reported that hearing loss was detected prior to the Veteran receiving chemotherapy.  However, the examiner did not consider the Veteran's complete history.  She did not address reports of hearing loss and increased hearing loss prior to his occupational noise exposure and chemotherapy.  Hence, the examiner's opinions are of limited probative value.  

Although the December 2011 VHA opinion found that it was well documented that cisplatin was ototoxic and considered a potential risk for all patients who received this drug, the VHA opinion did not address the bilateral hearing loss claim on a direct basis.  

Evidence in favor of the Veteran's claim, includes a May 2010 statement, in which Dr. D.A.U. stated that the Veteran's hearing loss, while probably aggravated by the use of cisplatin as chemotherapy for the tumors, certainly was not helped by noise exposure, as a younger man while in the military.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This opinion is therefore entitled to little, if any, weight.

As the opinions of record are of limited probative value, the Board is left with the Veteran's contentions.  The Veteran has asserted a reduction in hearing and continuity of symptomatology since in-service noise exposure.  38 C.F.R. § 3.303(b).  

Lay assertions of a continuity of symptomatology alone may be sufficient to establish service connection.  See Jandreau, supra; Buchanan, supra.  However, as the Veteran checked "no" when asked if he had hearing loss on April 1976 reenlistment Report of Medical examination, this evidence weighs against the Veteran's assertion that a continuity of hearing loss was present since his in-service noise exposure.  On the other hand, an audio evaluation was not performed either at the time of the Veteran's reenlistment in April 1976 or at the time of separation in September 1970.  He also responded "no" when asked if he had hearing loss on August 1966 enlistment Report of Medical History, however, an audiological evaluation at that time clearly showed that he, in fact, had high frequency hearing loss in his left ear.  Overall, there is nothing inherently implausible about the Veteran's reports of hearing loss since his service despite not reporting it on a reenlistment Report of Medical History, therefore his reports are deemed credible.  Caluza, supra.; Buchanan, supra.  In sum, the evidence is in equipoise regarding a link between right ear hearing loss and military noise exposure and a continuity of symptoms.  

Given competent and credible statements regarding a reduction in hearing during service, aggravation of left ear hearing loss is presumed.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  There have been no findings that the increase in the Veteran's left ear hearing loss was due to the natural progression of the disease.  Therefore, the Board must conclude that the pre-existing left ear hearing loss was aggravated in service.  

Service connection is, therefore, warranted for the bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1153, 5107(b); 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309 (2011). 


ORDER

Service connection for cancer of the head, neck, and throat, to include as due to Agent Orange exposure is granted.

Service connection for bilateral hearing loss is granted.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


